Per Curiam.

It is undisputed that the lease for the business space here involved was executed in conformity with the provisions of paragraph (2) of subdivision (gg) of section 8 of the Emergency Business Space Rent Control Law (L. 1945, ch. 314, as amd. by L. 1959, ch. 809, § 2). Upon the expiration of the term, such demised space was decontrolled (Emergency Business Space Rent Control Law, § 12; see Schwartz v. Parker, 17 Misc 2d 951). Upon holding over the tenant became obligated to pay the increased rental demanded in the notice previously served upon it (cf. South Carolina Leasing Co. v. Allen, 32 Misc 2d 659; Goldfein v. Crown Infants Wear Co., 221 N. Y. S. 2d 205).
*443The final order should be unanimously reversed, with $30 costs to landlord, final order and judgment in the sum of $666.67 directed for landlord, as prayed for in the petition, with appropriate costs in the court below. Issuance and execution of warrant stayed for five days after service of a copy of the order hereon. Appeal from order dismissed as academic.
Concur — Di Giovanna, Benjamin and Gulotta, JJ.
Final order reversed, etc.